Title: To James Madison from George Robinson and Others, 26 February 1817
From: Robinson, George
To: Madison, James


        
          Sir,
          Pittsh. Feb. 26. 1817.
        
        We beg leave to call your attention to the situation of a worthy family residing near Pittsburgh, in the state of Pennsylvania. A Mr. James Baird, (blacksmith) removed some years ago from this neighbourhood to St. Louis, in Upper Louisiana from which place he embarked with a number of others, on a trading voyage to New Spain, leaving behind him his wife and Seven children; On this voyage he was taken prisoner, by the Spanish government in 1812, and confined in a village about eighty miles from St.a Fee; Information has been recently received that the said Baird is still alive, and suffering a cruel imprisonment, and confined to work at his trade. We beg that you will cause the necessary Steps to be taken to obtain the liberation of the said James Baird, who is an American born citizen, and relieve

the Anxieties of his family and friends. We have the honor to be, Sir Your Most Obt. Serts.
        
          Geo: Robinson[and thirty-nine others]
        
      